957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Dennis S. Davis, Petitioner,
No. 92-3003.
United States Court of Appeals, District of Columbia Circuit.
Feb. 24, 1992.

Before MIKVA, Chief Judge, and RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for a writ of mandamus and emergency motion for stay and the opposition, it is


2
ORDERED that the petition for a writ of mandamus be denied.   A writ of mandamus is an extraordinary remedy, available only when the party has no other means to obtain the relief he seeks.   See Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (per curiam).   Petitioner's claim, Supreme Court precedent makes clear, can be pursued only on appeal from the final judgment.   Cf. Flanagan v. United States, 465 U.S. 259 (1984).   It is


3
FURTHER ORDERED that the emergency motion for stay be dismissed as moot.